DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 8-27 are pending in the application.
Amendments to claim 1, filed on 1/4/2021, have been entered in the above-identified application.


REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1, 3-5, 8-27 are rejected under 35 U.S.C. 103 as being unpatentable over Quick et al. (US Patent No. 5,763,100) in view of Nutbeem et al. (US Patent Application No. 2006/0102304).
Regarding claims 1, 3, 4, 8 and 9, Quick et al. teach a paperboard comprising a substrate having a first side and an opposing second side (col. 3, lines 15-25) and a layer applied on the first side as an aqueous coating forming an outer surface for the first side (col. 2, lines 59-66), wherein the aqueous coating comprises a binder consisting of styrene-acrylate having a glass transition temperature below 50°C which 
Quick et al. fail to teach wherein the coating comprises a pigment blend, wherein a ratio of the binder to the pigment blend is at last 1 part binder per part pigment blend, by weight.  However, Nutbeem et al. teach a paper comprising a substrate having a first side and an opposing second (page 2, paragraph [0012]), a layer applied on the first side as an aqueous coating forming an outer surface for the first side (page 2, paragraph [0012], page 7, paragraphs [0100], [0104], [0105]), wherein the aqueous coating comprises a pigment blend (page 2, paragraphs [0012], page 7, paragraphs [0100], [0104], [0105]) and a binder consisting of styrene-acrylate (page 6, paragraph [0084]).
Nutbeem et al. do not disclose wherein a ratio of the binder to the pigment blend is at least 1 part binder per 1 part pigment blend.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of binder to pigment depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 6, paragraph [0082]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend and ratio of binder to pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the 
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard has a blocking rating below 2.  However, Quick et al. teach wherein the paperboard has good blocking resistance (col. 5, lines 8-15).  Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in blocking rating involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the blocking rating in order to provide good blocking resistance (Quick et al., col. 5, lines 8-15).
Regarding claim 5, Quick et al. teach wherein the paperboard further comprises a printable coating on the second side (col. 3, lines 5-10, col. 4, lines 1-6).
 Regarding claim 10, Quick et al. teach a paperboard comprising a substrate having a first side and an opposing second side (col. 3, lines 15-25) and a layer applied on the first side as an aqueous coating forming an outer surface for the first side (col. 2, lines 59-66), wherein the aqueous coating comprises a binder consisting of styrene-acrylate having a glass transition temperature below 50°C (col. 2, lines 59-66), wherein the layer is heat sealable (col. 3, lines 60-67).
Quick et al. fail to teach wherein the coating comprises a pigment blend, wherein a ratio of the binder to the pigment blend is at last 1 part binder per part pigment blend, by weight.  However, Nutbeem et al. teach a paper comprising a substrate having a first side and an opposing second (page 2, paragraph [0012]), a layer applied on the first side as an aqueous coating forming an outer surface for the first side (page 2, 
Nutbeem et al. do not disclose wherein a ratio of the binder to the pigment blend is at least 1 part binder per 1 part pigment blend.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of binder to pigment depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 6, paragraph [0082]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend and ratio of binder to pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the coating is either one of the individual components and depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 2, paragraph [0012], page 6, paragraph [0082]).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard has a blocking rating below 2.  However, Quick et al. teach wherein the paperboard has good blocking resistance (col. 5, lines 8-15).  Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in blocking rating 
Quick et al. and Nutbeem et al. do not disclose wherein a heat seal formed between the first side and the second side, when made with a sealing bar at 350°F (177°C)  and 50 psi (345 kPa) for 1.5 seconds, provides adhesion to the extent of 80% or greater fiber tear.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in heat seal involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the heat seal between the first side and the second side in order to provide heat sealability so that the stock can be run on machines that produce packages with heat sealed seams, joints, end closure, etc (Quick et al., col. 3, lines 60-67).
Regarding claim 11, Quick et al. teach a paperboard comprising a substrate having a first side and an opposing second side (col. 3, lines 15-25) and a layer applied on the first side as an aqueous coating forming an outer surface for the first side (col. 2, lines 59-66), wherein the aqueous coating comprises a binder consisting of styrene-acrylate having a glass transition temperature below 50°C (col. 2, lines 59-66), wherein the layer is heat sealable (col. 3, lines 60-67).
Quick et al. fail to teach wherein the coating comprises a pigment blend, wherein a ratio of the binder to the pigment blend is at last 1 part binder per part pigment blend, by weight.  However, Nutbeem et al. teach a paper comprising a substrate having a first side and an opposing second (page 2, paragraph [0012]), a layer applied on the first 
Nutbeem et al. do not disclose wherein a ratio of the binder to the pigment blend is at least 1 part binder per 1 part pigment blend.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of binder to pigment depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 6, paragraph [0082]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend and ratio of binder to pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the coating is either one of the individual components and depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 2, paragraph [0012], page 6, paragraph [0082]).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard has a blocking rating below 2.  However, Quick et al. teach wherein the paperboard has good blocking resistance (col. 5, lines 8-15).  Where in the general conditions of a claim are 
Quick et al. and Nutbeem et al. do not disclose wherein a heat seal between the first side and the second side, when made with a sealing bar at 400°F (204°C) and 50 psi (345 kPa) for 1.5 seconds, provides adhesion to the extent of at least 80% fiber tear.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in heat seal involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the heat seal between the first side and the second side in order to provide heat sealability so that the stock can be run on machines that produce packages with heat sealed seams, joints, end closure, etc. (Quick et al., col. 3, lines 60-67).
Regarding claim 12, Quick et al. teach a paperboard comprising a substrate having a first side and an opposing second side (col. 3, lines 15-25) and a layer applied on the first side as an aqueous coating forming an outer surface for the first side (col. 2, lines 59-66), wherein the aqueous coating comprises a binder consisting of styrene-acrylate having a glass transition temperature below 50°C (col. 2, lines 59-66), wherein the layer is heat sealable (col. 3, lines 60-67).
Quick et al. fail to teach wherein the coating comprises a pigment blend, wherein a ratio of the binder to the pigment blend is at last 1 part binder per part pigment blend, by weight.  However, Nutbeem et al. teach a paper comprising a substrate having a first 
Nutbeem et al. do not disclose wherein a ratio of the binder to the pigment blend is at least 1 part binder per 1 part pigment blend.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of binder to pigment depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 6, paragraph [0082]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend and ratio of binder to pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the coating is either one of the individual components and depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 2, paragraph [0012], page 6, paragraph [0082]).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard has a blocking rating below 2.  However, Quick et al. teach wherein the paperboard has good 
Quick et al. and Nutbeem et al. do not disclose wherein a heat seal between the first side and the second side, when made with a sealing bar at 400°F (204°C) and 50 psi (345 kPa) for 1.5 seconds, provides adhesion to the extent of at least 90% fiber tear.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in heat seal involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the heat seal between the first side and the second side in order to provide heat sealability so that the stock can be run on machines that produce packages with heat sealed seams, joints, end closure, etc. (Quick et al., col. 3, lines 60-67).
Regarding claim 13, Quick et al. teach a paperboard comprising a substrate having a first side and an opposing second side (col. 3, lines 15-25) and a layer applied on the first side as an aqueous coating forming an outer surface for the first side (col. 2, lines 59-66), wherein the aqueous coating comprises a binder consisting of styrene-acrylate having a glass transition temperature below 50°C (col. 2, lines 59-66), wherein the layer is heat sealable (col. 3, lines 60-67).
Quick et al. fail to teach wherein the coating comprises a pigment blend, wherein a ratio of the binder to the pigment blend is at last 1 part binder per part pigment blend, 
Nutbeem et al. do not disclose wherein a ratio of the binder to the pigment blend is at least 1 part binder per 1 part pigment blend.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of binder to pigment depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 6, paragraph [0082]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend and ratio of binder to pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the coating is either one of the individual components and depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 2, paragraph [0012], page 6, paragraph [0082]).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard has a blocking rating below 2.  However, Quick et al. teach wherein the paperboard has good blocking resistance (col. 5, lines 8-15).  Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in blocking rating involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the blocking rating in order to provide good blocking resistance (Quick et al., col. 5, lines 8-15).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard exhibits no fiber tear after being held under 100 psi (689 kPa) pressure at 50°C for 24 hours.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in fiber tear involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the fiber tear of Quick et al. in order to provide properties required for the containment of liquids or frozen foods, water resistance, grease resistance, limited moisture vapor transmission and FDA compliance and heat sealability so that the stock can be run on machines that produce packages with heat sealed seams, joints, end closure, etc (Quick et al., col. 3, lines 60-67).
Regarding claim 14, Quick et al. teach wherein the aqueous coating has a dry weight from 1 to 15 lbs. per 3,000 sq. ft. which reads on Applicant’s claimed range of from 6 to 15 lb/3000 ft2 (col. 3, lines 25-30).
Regarding claim 15, Quick et al. teach wherein the aqueous coating has a dry weight from 1 to 15 lbs. per 3,000 sq. ft. which reads on Applicant’s claimed range of from 8 to 12 lb/3000 ft2
Regarding claim 16, Quick et al. teach wherein the aqueous coating is applied in two coats (col. 3, lines 30-51).
Regarding claim 17, Quick et al. teach wherein the substrate comprises solid bleached sulfate (col. 7, lines 25-30).
Regarding claim 18, Quick et al. teach a paperboard comprising a substrate having a first side and an opposing second side (col. 3, lines 15-25) and a layer applied on the first side as an aqueous coating forming an outer surface for the first side (col. 2, lines 59-66), wherein the aqueous coating comprises a binder consisting of styrene-acrylate having a glass transition temperature below 50°C (col. 2, lines 59-66), wherein the layer is heat sealable (col. 3, lines 60-67).
Quick et al. fail to teach wherein the coating comprises a pigment blend, wherein a ratio of the binder to the pigment blend is at last 1 part binder per part pigment blend, by weight.  However, Nutbeem et al. teach a paper comprising a substrate having a first side and an opposing second (page 2, paragraph [0012]), a layer applied on the first side as an aqueous coating forming an outer surface for the first side (page 2, paragraph [0012], page 7, paragraphs [0100], [0104], [0105]), wherein the aqueous coating comprises a pigment blend (page 2, paragraphs [0012], page 7, paragraphs [0100], [0104], [0105]) and a binder consisting of styrene-acrylate (page 6, paragraph [0084]).
Nutbeem et al. do not disclose wherein a ratio of the binder to the pigment blend is at least 1 part binder per 1 part pigment blend.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend and ratio of binder to pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the coating is either one of the individual components and depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 2, paragraph [0012], page 6, paragraph [0082]).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard has a blocking rating below 2.  However, Quick et al. teach wherein the paperboard has good blocking resistance (col. 5, lines 8-15).  Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in blocking rating involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the blocking rating in order to provide good blocking resistance (Quick et al., col. 5, lines 8-15).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard provides a 2-minute water Cobb test of less than 5 g/m2.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in Cobb test involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the 2-minute water Cobb 
Regarding claim 19, Quick et al. teach a paperboard comprising a substrate having a first side and an opposing second side (col. 3, lines 15-25) and a layer applied on the first side as an aqueous coating forming an outer surface for the first side (col. 2, lines 59-66), wherein the aqueous coating comprises a binder consisting of styrene-acrylate having a glass transition temperature below 50°C (col. 2, lines 59-66), wherein the layer is heat sealable (col. 3, lines 60-67).
Quick et al. fail to teach wherein the coating comprises a pigment blend, wherein a ratio of the binder to the pigment blend is at last 1 part binder per part pigment blend, by weight.  However, Nutbeem et al. teach a paper comprising a substrate having a first side and an opposing second (page 2, paragraph [0012]), a layer applied on the first side as an aqueous coating forming an outer surface for the first side (page 2, paragraph [0012], page 7, paragraphs [0100], [0104], [0105]), wherein the aqueous coating comprises a pigment blend (page 2, paragraphs [0012], page 7, paragraphs [0100], [0104], [0105]) and a binder consisting of styrene-acrylate (page 6, paragraph [0084]).
Nutbeem et al. do not disclose wherein a ratio of the binder to the pigment blend is at least 1 part binder per 1 part pigment blend.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend and ratio of binder to pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the coating is either one of the individual components and depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 2, paragraph [0012], page 6, paragraph [0082]).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard has a blocking rating below 2.  However, Quick et al. teach wherein the paperboard has good blocking resistance (col. 5, lines 8-15).  Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in blocking rating involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the blocking rating in order to provide good blocking resistance (Quick et al., col. 5, lines 8-15).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard provides a 30-minute water Cobb test of less than 60 g/m2.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in Cobb test involve only routine skill in the art, absence a showing of criticality.  
Regarding claim 20, Quick et al. teach a paperboard comprising a substrate having a first side and an opposing second side (col. 3, lines 15-25) and a layer applied on the first side as an aqueous coating forming an outer surface for the first side (col. 2, lines 59-66), wherein the aqueous coating comprises a binder consisting of styrene-acrylate having a glass transition temperature below 50°C (col. 2, lines 59-66), wherein the layer is heat sealable (col. 3, lines 60-67).
Quick et al. fail to teach wherein the coating comprises a pigment blend, wherein a ratio of the binder to the pigment blend is at last 1 part binder per part pigment blend, by weight.  However, Nutbeem et al. teach a paper comprising a substrate having a first side and an opposing second (page 2, paragraph [0012]), a layer applied on the first side as an aqueous coating forming an outer surface for the first side (page 2, paragraph [0012], page 7, paragraphs [0100], [0104], [0105]), wherein the aqueous coating comprises a pigment blend (page 2, paragraphs [0012], page 7, paragraphs [0100], [0104], [0105]) and a binder consisting of styrene-acrylate (page 6, paragraph [0084]).
Nutbeem et al. do not disclose wherein a ratio of the binder to the pigment blend is at least 1 part binder per 1 part pigment blend.  However, where in the general 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend and ratio of binder to pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the coating is either one of the individual components and depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 2, paragraph [0012], page 6, paragraph [0082]).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard has a blocking rating below 2.  However, Quick et al. teach wherein the paperboard has good blocking resistance (col. 5, lines 8-15).  Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in blocking rating involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the blocking rating in order to provide good blocking resistance (Quick et al., col. 5, lines 8-15).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard provides a 30-minute oil Cobb test of less than 1 g/m2.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in 
Regarding claim 21, Quick et al. teach a paperboard comprising a substrate having a first side and an opposing second side (col. 3, lines 15-25) and a layer applied on the first side as an aqueous coating forming an outer surface for the first side (col. 2, lines 59-66), wherein the aqueous coating comprises a binder consisting of styrene-acrylate having a glass transition temperature below 50°C (col. 2, lines 59-66), wherein the layer is heat sealable (col. 3, lines 60-67).
Quick et al. fail to teach wherein the coating comprises a pigment blend, wherein a ratio of the binder to the pigment blend is at last 1 part binder per part pigment blend, by weight.  However, Nutbeem et al. teach a paper comprising a substrate having a first side and an opposing second (page 2, paragraph [0012]), a layer applied on the first side as an aqueous coating forming an outer surface for the first side (page 2, paragraph [0012], page 7, paragraphs [0100], [0104], [0105]), wherein the aqueous coating comprises a pigment blend (page 2, paragraphs [0012], page 7, paragraphs [0100], [0104], [0105]) and a binder consisting of styrene-acrylate (page 6, paragraph [0084]).
Nutbeem et al. do not disclose wherein a ratio of the binder to the pigment blend is at least 1 part binder per 1 part pigment blend.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of binder to pigment depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 6, paragraph [0082]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend and ratio of binder to pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the coating is either one of the individual components and depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 2, paragraph [0012], page 6, paragraph [0082]).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard has a blocking rating below 2.  However, Quick et al. teach wherein the paperboard has good blocking resistance (col. 5, lines 8-15).  Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in blocking rating involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the blocking rating in order to provide good blocking resistance (Quick et al., col. 5, lines 8-15).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard provides a water vapor transmission rate of less than 900 g/m2.  However, Quick et al. teach wherein the coating on the substrate provides limited moisture vapor transmission (col. 3, lines 60-65).  Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in water vapor transmission rate involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the water vapor transmission rate of Quick et al. in order to provide properties required for the containment of liquids or frozen foods, water resistance and limited moisture vapor transmission (Quick et al., col. 3, lines 60-67).
Regarding claim 22, Quick et al. teach a paperboard comprising a substrate having a first side and an opposing second side (col. 3, lines 15-25) and a layer applied on the first side as an aqueous coating forming an outer surface for the first side (col. 2, lines 59-66), wherein the aqueous coating comprises a binder consisting of styrene-acrylate having a glass transition temperature below 50°C (col. 2, lines 59-66), wherein the layer is heat sealable (col. 3, lines 60-67).
Quick et al. fail to teach wherein the coating comprises a pigment blend, wherein a ratio of the binder to the pigment blend is at last 1 part binder per part pigment blend, by weight.  However, Nutbeem et al. teach a paper comprising a substrate having a first side and an opposing second (page 2, paragraph [0012]), a layer applied on the first side as an aqueous coating forming an outer surface for the first side (page 2, paragraph [0012], page 7, paragraphs [0100], [0104], [0105]), wherein the aqueous coating comprises a pigment blend (page 2, paragraphs [0012], page 7, paragraphs 
Nutbeem et al. do not disclose wherein a ratio of the binder to the pigment blend is at least 1 part binder per 1 part pigment blend.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of binder to pigment depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 6, paragraph [0082]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend and ratio of binder to pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the coating is either one of the individual components and depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 2, paragraph [0012], page 6, paragraph [0082]).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard has a blocking rating below 2.  However, Quick et al. teach wherein the paperboard has good blocking resistance (col. 5, lines 8-15).  Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in blocking rating involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard provides a water vapor transmission rate of less than 500 g/m2.  However, Quick et al. teach wherein the coating on the substrate provides limited moisture vapor transmission (col. 3, lines 60-65).  Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in water vapor transmission rate involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the water vapor transmission rate of Quick et al. in order to provide properties required for the containment of liquids or frozen foods, water resistance and limited moisture vapor transmission (Quick et al., col. 3, lines 60-67).
Regarding claim 23, Quick et al. teach a paperboard comprising a substrate having a first side and an opposing second side (col. 3, lines 15-25) and a layer applied on the first side as an aqueous coating forming an outer surface for the first side (col. 2, lines 59-66), wherein the aqueous coating comprises a binder consisting of styrene-acrylate having a glass transition temperature below 50°C (col. 2, lines 59-66), wherein the layer is heat sealable (col. 3, lines 60-67).
Quick et al. fail to teach wherein the coating comprises a pigment blend, wherein a ratio of the binder to the pigment blend is at last 1 part binder per part pigment blend, by weight.  However, Nutbeem et al. teach a paper comprising a substrate having a first side and an opposing second (page 2, paragraph [0012]), a layer applied on the first side as an aqueous coating forming an outer surface for the first side (page 2, 
Nutbeem et al. do not disclose wherein a ratio of the binder to the pigment blend is at least 1 part binder per 1 part pigment blend.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of binder to pigment depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 6, paragraph [0082]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend and ratio of binder to pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the coating is either one of the individual components and depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 2, paragraph [0012], page 6, paragraph [0082]).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard has a blocking rating below 2.  However, Quick et al. teach wherein the paperboard has good blocking resistance (col. 5, lines 8-15).  Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in blocking rating 
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard has a 3M Kit test rating of at least 7.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in 3M Kit test rating involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the 3M Kit test rating of Quick et al. in order to provide properties required for the containment of liquids or frozen foods, water resistance, grease resistance, limited moisture vapor transmission and FDA compliance and heat sealability so that the stock can be run on machines that produce packages with heat sealed seams, joints, end closure, etc (Quick et al., col. 3, lines 60-67).
Regarding claim 24, Quick et al. teach a paperboard comprising a substrate having a first side and an opposing second side (col. 3, lines 15-25) and a layer applied on the first side as an aqueous coating forming an outer surface for the first side (col. 2, lines 59-66), wherein the aqueous coating comprises a binder consisting of styrene-acrylate having a glass transition temperature below 50°C (col. 2, lines 59-66), wherein the layer is heat sealable (col. 3, lines 60-67).
Quick et al. fail to teach wherein the coating comprises a pigment blend, wherein a ratio of the binder to the pigment blend is at last 1 part binder per part pigment blend, by weight.  However, Nutbeem et al. teach a paper comprising a substrate having a first side and an opposing second (page 2, paragraph [0012]), a layer applied on the first 
Nutbeem et al. do not disclose wherein a ratio of the binder to the pigment blend is at least 1 part binder per 1 part pigment blend.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of binder to pigment depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 6, paragraph [0082]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend and ratio of binder to pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the coating is either one of the individual components and depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 2, paragraph [0012], page 6, paragraph [0082]).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard has a blocking rating below 2.  However, Quick et al. teach wherein the paperboard has good blocking resistance (col. 5, lines 8-15).  Where in the general conditions of a claim are 
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard is at least 90% repulpable.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in repulpability involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the repulpability of Quick et al. in order to provide properties required for the containment of liquids or frozen foods, water resistance, grease resistance, limited moisture vapor transmission and FDA compliance and heat sealability so that the stock can be run on machines that produce packages with heat sealed seams, joints, end closure, etc. (Quick et al., col. 3, lines 60-67).
Regarding claim 25, Quick et al. teach a paperboard comprising a substrate having a first side and an opposing second side (col. 3, lines 15-25) and a layer applied on the first side as an aqueous coating forming an outer surface for the first side (col. 2, lines 59-66), wherein the aqueous coating comprises a binder consisting of styrene-acrylate having a glass transition temperature below 50°C (col. 2, lines 59-66), wherein the layer is heat sealable (col. 3, lines 60-67).
Quick et al. fail to teach wherein the coating comprises a pigment blend, wherein a ratio of the binder to the pigment blend is at last 1 part binder per part pigment blend, by weight.  However, Nutbeem et al. teach a paper comprising a substrate having a first side and an opposing second (page 2, paragraph [0012]), a layer applied on the first 
Nutbeem et al. do not disclose wherein a ratio of the binder to the pigment blend is at least 1 part binder per 1 part pigment blend.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of binder to pigment depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 6, paragraph [0082]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend and ratio of binder to pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the coating is either one of the individual components and depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 2, paragraph [0012], page 6, paragraph [0082]).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard has a blocking rating below 2.  However, Quick et al. teach wherein the paperboard has good blocking resistance (col. 5, lines 8-15).  Where in the general conditions of a claim are 
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard is at least 95% repulpable.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in repulpability involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the repulpability of Quick et al. in order to provide properties required for the containment of liquids or frozen foods, water resistance, grease resistance, limited moisture vapor transmission and FDA compliance and heat sealability so that the stock can be run on machines that produce packages with heat sealed seams, joints, end closure, etc. (Quick et al., col. 3, lines 60-67).
Regarding claim 26, Quick et al. fail to teach wherein the pigment blend comprises clay and calcium carbonate.  However, Nutbeem et al. teach a paper comprising a substrate having a first side and an opposing second (page 2, paragraph [0012]), a layer applied on the first side as an aqueous coating forming an outer surface for the first side (page 2, paragraph [0012], page 7, paragraphs [0100], [0104], [0105]), wherein the aqueous coating comprises a pigment blend (page 2, paragraphs [0012], page 7, paragraphs [0100], [0104], [0105]) and a binder consisting of styrene-acrylate (page 6, paragraph [0084]), wherein the pigment blend comprises clay and calcium carbonate (page 2, paragraph [0012]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the coating is either one of the individual components (Nutbeem et al., page 1, paragraph [0012], page 6, paragraph [0082]).
Regarding claim 27, Quick et al. fail to teach wherein a ratio of the clay to the calcium carbonate is about 1:1.  However, Nutbeem et al. teach a paper comprising a substrate having a first side and an opposing second (page 2, paragraph [0012]), a layer applied on the first side as an aqueous coating forming an outer surface for the first side (page 2, paragraph [0012], page 7, paragraphs [0100], [0104], [0105]), wherein the aqueous coating comprises a pigment blend (page 2, paragraphs [0012], page 7, paragraphs [0100], [0104], [0105]) and a binder consisting of styrene-acrylate (page 6, paragraph [0084]), wherein the pigment blend comprises clay and calcium carbonate (page 2, paragraph [0012]), wherein a ratio of the clay to the calcium carbonate is about 1:1 (page 2, paragraphs [0012], [0014]-[0016], [0018]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the coating is either one of the individual components (Nutbeem et al., page 1, paragraph [0012], page 6, paragraph [0082]).


Response to Arguments
Applicant's arguments filed 1/4/2021 with respect to claims 1, 3-5, 8-27 of record have been carefully considered but are deemed unpersuasive.
Applicant argues that neither Quick nor Nutbueem discloses or suggests an aqueous coating as recited in Claim 1 that, when coated on a paperboard substrate, yields equivalent blocking properties.  The Examiner respectfully disagrees. The combination of Quick and Nutbeem teach the claimed aqueous coating comprising a pigment blend and a binder consisting of styrene-acrylate.  Further, Quick teaches wherein the paperboard has good blocking resistance (col. 5, lines 8-15).  One would have been motivated to modify the blocking rating in order to provide good blocking resistance (Quick et al., col. 5, lines 8-15).



Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        2/19/2021